Case 2:15-cv-11946-GCS-RSW ECF No. 38, PageID.329 Filed 01/31/20 Page 1 of 8




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN


UNITED STATES OF AMERICA,

          Plaintiffs,
                                                     Case No. 2:15-cv-11946-GCS-RSW
v.
                                                      HON. GEORGE CARAM STEEH
JACK V. GIACALONE,

     Defendant.
__________________________________________________________________/


           BRIEF IN PARTIAL OPPOSITION TO USA’S MOTION FOR
                        INSTALLMENT PAYMENTS

          In response to the government’s Motion for Installment Payments, Defendant

states:




                                       Page 1 of 8
Case 2:15-cv-11946-GCS-RSW ECF No. 38, PageID.330 Filed 01/31/20 Page 2 of 8




                 STATEMENT OF ISSUES PRESENTED


     1.    Should this Court enter an order for installment payments on the
           Consent Judgment entered on January 4, 2016?

     2.    If so, what should the installment payment be?




                                  Page 2 of 8
Case 2:15-cv-11946-GCS-RSW ECF No. 38, PageID.331 Filed 01/31/20 Page 3 of 8




                           STATEMENT OF FACTS

      This is a post-judgment matter, which follows a Consent Judgment entered in

January, 2016.    The underlying lawsuit was for collection of taxes due from

Defendant for the tax years 2004 through 2011. The principal balance of tax owed

is approximately $275,000, and with penalty and interest, the debt is now over

$450,000.00.

      By way of background, in September, 2013, Defendant’s wife, Deborah

Giacalone, was served with liens and notices concerning certain real property she

owned as Trustee of her Trust. The notices involved liens for tax liabilities owed by

Defendant, Jack Giacalone. The real property in question is the personal residence

in which Deborah, Jack, and their profoundly disabled daughter, Chantel, reside. As

a result of these liens and notices, Deborah brought suit against the government,

alleging that she was not responsible for tax debts owed by her husband, and

therefore, liens and levies which had attached to property owned by her were

improper. Discovery was obtained from Deborah and Jack Giacalone with respect

to the issues raised in Deborah’s complaint. In that lawsuit, and pursuant to

agreement of counsel and with the cooperation of Defendant, he produced over 300

pages of documentation as to his and his wife’s financial condition, including check

registers, deeds, loan documents, trust documents, and the like.         Ultimately,

Deborah’s case was settled, and the terms of the settlement grant the government a

                                     Page 3 of 8
Case 2:15-cv-11946-GCS-RSW ECF No. 38, PageID.332 Filed 01/31/20 Page 4 of 8




lien on 50% of the equity in the principal residence of Deborah. There is substantial

equity in this home, and the government agreed to allow the parties to reside in the

home under specific conditions, and the agreement provides that this may continue

for as long as both Deborah and Chantel continue to reside in the home. There is a

mortgage on the home, but there will still be ample proceeds to distribute to the

government after the mortgage note is fully satisfied.

      As part of the settlement agreement in Deborah’s case, Defendant agreed to

entry of a Consent Judgment in this case, allowing the government to collect the

amount of taxes from Jack. Jack, who is 69 years of age, does not have an income,

as he is well past the normal retirement age. He spends much of his time giving

round-the-clock care to his profoundly disabled daughter. He drives a 10-year-old

vehicle. He disclosed these things in answers to interrogatories sent to him by the

government.

      Giacalone has provided answers to the Government’s numerous discovery

requests concerning his assets, and provided documents where requested to do so,

when the documents requested were in his possession. There is one outstanding

discovery request, the government’s third postjudgment request, and Defendant has

claimed that he does not have documents in his possession which are responsive to

these requests. The government has subpoenaed numerous third-party financial

institutions with respect to assets and/or accounts of Giacalone. Giacalone also


                                     Page 4 of 8
Case 2:15-cv-11946-GCS-RSW ECF No. 38, PageID.333 Filed 01/31/20 Page 5 of 8




appeared for deposition and was questioned fully about the nature and extent of his

assets, and he provided truthful responses to all questions posed to him.

                              LEGAL ARGUMENT

      Giacalone is not opposing the government’s request for monthly payments

until the house is sold, although if this was what the government wanted all along,

this could have been made an express part of the 2016 Consent Judgment. It is

unclear what has changed so drastically since the entry of the Judgment that is

making the government insist on satisfaction more immediately, particularly in light

of Giacalone’s advanced age and inability to obtain employment. The value of the

home secured by the government’s lien is stable and increasing over time, and the

mortgage balance is declining, such that the government will recover the entire

principal balance owed, plus a large portion of the interest accruing on the debt.

      Although the documents presented by the government do not reveal any

additional sources from with the government can collect its debt, the government

now seeks to have Mr. Giacalone pay $3,500 per month, which is money that

Defendant does not have.

      Giacalone has characterized himself as a professional gambler, and his only

income, other than social security benefits, comes from this activity. He uses the

income to pay household expenses and expenses relating to his disabled daughter.

There is nothing about Giacalone’s current lifestyle which even remotely suggests


                                     Page 5 of 8
Case 2:15-cv-11946-GCS-RSW ECF No. 38, PageID.334 Filed 01/31/20 Page 6 of 8




that he has hidden cash resources. The scandalous $300 money orders recited by the

government are in nominal amounts and generally only amount to between $1200

and $2500 per month, and Giacalone is borrowing these small amounts of money

from friends in order to meet his expenses. The bank statements do not reflect

extravagant spending, nor excessive deposit activity. The amount requested by the

government ($3,500 per month) is not supported by the documents presented by the

government, and this amount would not permit Giacalone to continue to abide by

the requirements of the 2015 settlement agreement regarding payments for ordinary

household expenses, taxes and insurance.

      Giacalone has never held a traditional job, and at the age of 69, he is not in a

position to obtain such employment. There is no possible way for him to maintain

payments in the amount suggested by the government.        The amount appears to be

calculated based on the entire liability, without any consideration for the large

amount of money that will be recovered by the government upon the sale of the

house. If the Court were to enter an installment payment order in the amount

suggested by the government, we would quickly be back before the Court due to a

breach of the installment payment order. Giacalone has proposed paying $300 per

month in installments until the house is sold, but negotiations with the government

over the amount of the monthly installments have stalled because there is still a very




                                      Page 6 of 8
Case 2:15-cv-11946-GCS-RSW ECF No. 38, PageID.335 Filed 01/31/20 Page 7 of 8




large gap between what the government wants and what Giacalone can realistically

pay.

                                   CONCLUSION

       Giacalone is not opposing the request for installment payments, however, the

government’s demand for an amount that he doesn’t have and couldn’t possibly pay

is not in the interest of justice. The government’s ability to collect substantial

amounts of the outstanding tax liability is not in the least impaired, because they

have a valid lien on the proceeds which will arise from the sale of the real property

owned by Deborah’s Trust. This effort to extract blood from a stone, and a 69-year-

old stone at that, is not in the interest of justice. Any installment payment order

should be in an amount that realistically gives Giacalone an opportunity to meet the

obligation, in light of his inability to hold a job, his advanced age, and the likelihood

that the government will recover most of their debt through the lien on the home.

       WHEREFORE, Defendant JACK GIACALONE requests that this Court

decline to enter an order for installment payments in the amount demanded by the

government, but that alternatively, this Court enter an order that affords Defendant

a meaningful opportunity to meet the requirements of the Order.




                                       Page 7 of 8
Case 2:15-cv-11946-GCS-RSW ECF No. 38, PageID.336 Filed 01/31/20 Page 8 of 8




                                      Respectfully submitted,

                                      SCHWARTZ LAW FIRM, P.C.


                                      By: /s/ Mary A. Mahoney
                                          Attorney for Defendant
                                          37887 West Twelve Mile Road, Suite A
                                          Farmington Hills, Michigan 48331
                                          (248) 553-9400
Dated: January 31, 2020                   mmahoney@schwartzlawfirmpc.com



                             CERTIFICATE OF SERVICE

      I hereby certify that on January 31, 2020, I electronically filed the foregoing

paper with the Clerk of the Court sending notification of such filing to all counsel

registered electronically.


                                      /s/Mary A. Mahoney
                                      Schwartz Law Firm, P.C.
                                      Attorneys for Defendant
                                      Farmington Hills, Michigan 48331, Suite A
                                      (248) 553-9400
                                      mmahoney@schwartzlawfirmpc.com




                                     Page 8 of 8
